Citation Nr: 0519094	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-01 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Entitlement to service connection for a claimed acquired 
psychiatric disorder manifested as bipolar disorder (also 
claimed as depression).  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs








ATTORNEY FOR THE BOARD

P. J. Hammon, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to January 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision of the RO.  

On his December 2003 VA Form 9, the veteran requested a 
personal hearing in Washington, D.C.  He was scheduled for a 
hearing on June 23, 2005, but he failed to appear on the 
scheduled date, and has not offered an explanation for his 
absence.  Therefore, his appeal will proceed as if his 
hearing request had been withdrawn. See 38 C.F.R. § 20.702(d) 
(2004).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

At the April 2003 VA examination, the veteran reported having 
had several hospitalizations for psychiatric disorders and 
substance abuse.  He specifically recalled being hospitalized 
at a VA medical facility in California in 1992.  He was 
unable to recall any further specific dates or places, but 
the Board notes that he referenced frequent VA 
hospitalizations again to other VA health care providers (10-
15 hospitalizations between the early 1980's and 2003) and in 
a statement to the RO dated November 2003 (20 
hospitalizations for depression and panic disorder).  

In its September 2003 rating decision, the RO referred to 
numerous hospitalizations prior to 1998 for which it did not 
have the records.  However, the Board notes that there is no 
indication in the record that the RO ever attempted to obtain 
these records.  Such should be accomplished on remand.  

The veteran also referred to treatment by other non-VA 
practitioners; however, there is no evidence in the record 
that the RO requested or otherwise attempted to obtain the 
records from any of those physicians.  

Although the veteran was provided with a notification letter 
in March 2003, that letter did not advise him of the specific 
type of evidence necessary to substantiate a claim for 
service connection.    

Thus, the Board concludes that a remand is necessary so that 
he can be provided with the appropriate notice pursuant to 38 
U.S.C.A. § 5103(a) (West 2002).  

Accordingly, this case is remanded for the following actions:

1.  The RO should send a VCAA notice 
letter which is consistent with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice letter must inform 
the veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate his claim of service 
connection, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide, and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  A record of his 
notification must be incorporated into 
the claims file. 

2.  The RO should undertake the 
additional evidentiary development deemed 
necessary in an attempt to obtain the 
records of the hospitalizations prior to 
1998 that are referred to in the record.  
Specifically, the RO should advise the 
veteran to identify all VA and non-VA 
treatment providers and locations where 
he was hospitalized since his discharge 
and particularly prior to 1998.  
Regardless of the veteran's response, the 
RO should request all records of 
treatment of the veteran from Loma Linda 
VAMC since the veteran's separation in 
January 1968.  The RO should also attempt 
to locate any records from the private 
physicians noted in the veteran's claim 
file, which have not yet been requested 
or obtained.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the RO 
should inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  

3.  Following completion of such 
development, the RO should readjudicate 
the veteran's claim.  All indicated 
development should be undertaken in 
this regard.  If the benefits sought on 
appeal remain denied, the RO should 
issue a Supplemental Statement of the 
Case (SSOC), and the veteran should be 
afforded time in which to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



